GOODE, J.
The defendant Klein did the granitoid and concrete work in the basement of a building erected by Charles H. Peck on a lot in the .city of St. Louis. The Bruner Granitoid Construction Company furnished Klein about eighty-eight tons of crushed granite of the value of $228.50, which Klein used in doing the work but did not pay for. The job was finished the latter part of June, 1899, and on the third day of the ensuing July, Charles H. Peck, the owner of the property, died, leaving a will of which the defendants Stephen and John A. Peck qualified as executors July 14th. In October following, plaintiff filed a lien account in the office of the clerk of the circuit court of the city of St. Louis, having previously, and in due time, served notice in writing on Stephen and John A. Peck of its claim. This action was instituted to enforce that lien. Klein defaulted.
The defense by the executors is that the will of *292Charles IT. Peek vested the title to the property ip. four trustees, to-wit, Stephen, John A. and Belle Peck and Rebecca Dusenbery, and that said trustees were not notified of plaintiff’s demand.
The notice, as stated, was given to the executors of Charles H. Peck’s will as such, but those executors were likewise two of the trustees appointed by the will. One clause of the will in regard to the duties of the trustees provides that a majority of them may perform any act which the trustees are empowered to perform except certain enumerated acts.
Undoubtedly the notice to Stephen and John A. Peck, although it was served on them as executors, sufficed to notify them as trustees also- (Show v. Bryan, 39 Mo. App. 3); and as they constituted one-half of the whole number of trustees, we can not see how any action could have been taken by the trustees in respect to the plaintiff’s claim to the prejudice of the estate, because notice was not served on the other two; granting, for the sake of argument, the trustees were the persons to notify.
But we are of the opinion that the proper persons to notify were the executors of the will. The- main object of the preliminary notice of a lienable demand which the statute requires a subcontractor to give to a property-owner is, to warn the latter against paying the original contractor while outstanding claims exist in favor of laborers and materialmen. Henry v. Plitt, 84 Mo. 237; Fruin-Bambrick Const. Co. v. Jones, 60 Mo. App. 1; Miller v. Hoffman, 26 Mo. App. 199. The debt to the original contractor is owed by the owner of the property and becomes a demand against his estate if he dies while it is unpaid, which Ms executors must meet. They represent the deceased owner and would seem to be the parties who ought to be notified.
The general rule is that the notice must be given to the one who owned the property at the time the contract for the improvement was made. Kuhleman v. Schuler, *29335 Mo. 142; Brown v. Wright, 25 Mo. App. 54; Koenig v. Boehrne, 14 Mo. App. 593. And it has been held that if the property is conveyed while the improvement is in progress, a notice to the grantee is not necessary. Kuhleman v. Schuler, supra; Gale v. Blakie, 126 Mass. 274. The logical deduction from that rule is, that the personal representatives- of the owner, after his death, who represent his estate and are liable for what he owed for the improvement, should be notified of the claims of subcontractors, laborers and materialmen in order that said executors may be warned against paying the original contractor in full.
But as the statute law now stands in this State, if a property-owner, who has contracted for an improvement, dies while there is a lienable demand against his property outstanding, his executors or administrators must be made parties to an action to enforce the lien; and it is unnecessary to make his heirs or devisees parties unless there is no executor or administrator. R. S. 1899, sec. 4212. Hence, as Charles H. Peck’s executors were not only liable to- the original contractor for the cost of the improvement, but were subject to an action by the plaintiff, they unquestionably were entitled to notice of the plaintiff’s claim.
It follows that there'was no defense shown to the action, and the judgment is affirmed.
Bland, P. J., and Beyburn, J., concur.